DETAILED ACTION
Disposition of Claims
Claims 1-19 and 22 were pending.  Amendments to claims 1-3, 16, and 22 are acknowledged and entered.  Claims 4-6 and 20-21 have been cancelled.  Claims 7-10, 18-19, and 22 remain withdrawn as per the restriction election entered on 04/09/2020.  Claims 1-3 and 11-17 will be examined on their merits.
Examiner’s Note
The US PGPub of this application 20190106481 A1, Published 04/11/2019, appears to be incorrect.  The Examiner has contacted the Office of Data Management in an attempt to correct this error; applicant may want to review the PG Pub and contact pgpub@uspto.gov if the publication has not been corrected.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 11/13/2020 regarding the previous Office action dated 07/13/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been 

Claim Objections
(Objection withdrawn.)  The objection to Claims 1-4 is withdrawn in light of the amendments to the claims. 
(Objection withdrawn.)  The objection to Claim 4 is withdrawn in light of the amendments to the claim. 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part and extended – necessitated by amendment.)  Claims 1-3 and 11-17 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to naturally occurring antibodies against cytomegalovirus (CMV) antigens without significantly more.  The rejection of claims 4-6 is withdrawn in light of the cancellation of said claims.  
The claim(s) recite(s) sequences from natural human antibodies against CMV. This judicial exception is not integrated into a practical application because the antibodies as claimed are drawn to those antibodies which were isolated from human B-cells from naturally infected CMV patients (See Example 1 starting at p. 67 in the specification). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sequences appear to be those sequences for antibodies which would be found in a human that was naturally infected with CMV.  The sequences claimed do not appear to be different, mutated, or engineered to have sequences that differ from those antibodies which were found naturally in a human infected with CMV.  Applicant has amended the claims to recite that the antibodies are “isolated” or “recombinant”, but this does not impart a structural difference over those antibodies found in nature, as antibodies are generated through somatic recombination and are therefore “recombinant” naturally, and isolating the antibodies does not alter the 
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
Applicant argues that amending the claims to be drawn upon “isolated” or “recombinant” antibodies overcomes the 35 USC 101 issue, and points to definitions within the specification.  However, “isolation” of an antibody does not impart a structural or sequential distinction from those antibodies generated naturally.  For instance, applicant cites a definition of “recombinant antibodies”, and notes that those antibodies are “prepared, expressed, created, or isolated by recombinant means” and provides one example (e.g. “such as antibodies expressed using a recombinant vector”).  However, another reasonable interpretation is antibodies made through recombinant means in nature, such as the natural process of somatic recombination that generates antibodies.  Additionally, applicant notes that “isolated” refers to an antibody “that is at least partially separated from other molecules normally associated with it in its native state”.  While those molecules may not be attached or nearby/associated, this does nothing to change the sequence of the antibody or the overall general structure of the antibody.  Separating an antibody from an antigen, or separating an antibody from other blood products still allows that antibody to be placed into another solution and perform its function, i.e. recognizing antigen.  As suggested in the previous Office action, the antibody must clearly be claimed to as not be drawn to a naturally occurring antibody.  Some suggestions are to claim chimeric antibodies, humanized antibodies, antibodies from species which are not naturally infected with human CMV (e.g. anti-HCMV antibodies generated in a mouse) or antibodies with sequence distinctions from those generated in a human (e.g. mutation to a CDR) or antibodies with heterologous physical distinctions (e.g. heterologous affinity tags, heterologous detection tags, heterologous proteins, etc.)  


(Rejection withdrawn.)  The rejection of Claim 16 under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism, is withdrawn in light of the amendments to the claims.  


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the cancellation of said claim.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained in part.)  Claims 1, 4, and 11-17 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Note the rejection of claim 6 is withdrawn in light of the cancellation of said claim.  
The basis for rejection was presented in a previous Office action, and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
.
	
	
	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 4 under 35 U.S.C. 102(a)(1) as being anticipated by Unger et. al. (EP1382615A1, Pub. 01/21/2004; APPLICANT-CITED PRIOR ART; hereafter “Unger”) is withdrawn in light of the cancellation of said claim. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648